Citation Nr: 1401031	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for diabetic retinopathy prior to August 25, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the April 2007 rating decision, the RO assigned a 20 percent rating for the service-connected diabetic retinopathy, effective February 13, 2006.  In August 2011, the RO increased the disability evaluation to 30 percent, effective August 25, 2010.  In a September 2011 statement, the Veteran indicated that he was satisfied with the 30 percent rating assigned, but expressed dissatisfaction with the effective date of the increased rating.  As the Veteran has indicated his intent to limit the appeal to entitlement to a 30 percent rating the Board is not required to consider entitlement to other ratings for that disability. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issue on appeal has been recharaterized as listed on the title page of this decision.

This matter was previously remanded in July 2010, January 2011, and February 2012 for further development. 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran had average contraction of visual field of the right eye to 52 degrees and to 53 degrees of the left eye on VA examination in February 2007.



CONCLUSION OF LAW

The criteria a disability evaluation in excess of 20 percent, prior to January 25, 2010, for the Veteran's service-connected diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.84a, 4.119, and Diagnostic Code 6080 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.

In August 2006, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. This letter also provided notice how VA assigns disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains available service records and identified private medical records.  The Veteran was also afforded VA examination in 2007, 2010, and 2012 in conjunction with the claim on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2010, January 2011, and February 2012, the Board remanded the case for additional development, to include affording the Veteran additional VA examinations and to interpret a February 2007 Goldmann field test.  The requested development is complete.  Therefore, the Board finds that the AOJ has complied with the Board's remand directives and no further action is necessary in this regard.

II. Law and Regulation 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  As noted, staged ratings are in effect.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received May 2006, the older criteria apply. See 73 Fed. Reg. 66543-66554 (November 10, 2008).

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080. 38 C.F.R. § 38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008). 

Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating.  Loss of the temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50. Id.

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200. Id.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70. Id.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).

Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated. 38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees. 38 C.F.R. § 4.76a, Table III (2008).

Impairment of visual acuity is also rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction. 38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. Diagnostic Codes 6077, 6078. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40. Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50. Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively. Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye. Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes. Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

III. Analysis

A February 2006 private treatment report noted corrected visual acuity of 20/25 in the right eye and 20/70 in the left eye.

Another February 2006 private treatment report noted corrected visual acuity of 20/20 in the left eye and 20/30 in the right eye.

An April 2006 private treatment report noted a diagnosis of pre-proliferative diabetic retinopathy in the right eye and status-post panretinal photocoagulation for proliferative diabetic retinopathy in the left eye.  Corrected visual acuity was noted to be 20/25 in the left eye and 20/30 in the right eye.

A September  2007 private treatment report noted corrected visual acuity of 20/30 in the left eye and 20/40 in the right eye.  It was noted the Veteran pinholed to 20/20 in the right eye.

The Veteran was afforded a VA examination in February 2007.  He had received pan-retinal photocoagulation in the left eye in March 2006 and laser of the right eye 10 to 12 years prior.  Best corrected visual acuity at distance for the right eye was 20/25 and for the left eye at 20/25.  The examiner noted the left eye showed patchy loss of visual field due to a history of laser treatments.  It was noted that overall the field was generally within normal limits.  The results of the Goldmann field tests were not interpreted by the February 2007 VA examiner.

In May 2008, the Veteran submitted an Internet article from the American Diabetes Associated that notes how nonproliferative retinopathy progresses to a more serious form of proliferative retinopathy after several years. 

A November 2008 private treatment record noted corrected visual acuity of 20/30 in the left eye and 20/20 in the right eye.  The Veteran pinholed to 20/25 in the left eye.  It was noted "fortunately from the standpoint of diabetic retinopathy, things appear stable in both eyes."

A March 2010 private treatment record noted corrected visual acuity of 20/20 in both eyes.  Visual field tests were not interpreted.

In January 2011, the Board remanded the claim to have a specialist interpret the graphical representations of the testing performed February 2007.

In a March 2012 VA examination, the examiner interpreted the graphical representations of visual field testing conducted on February 2007.  The VA examiner determined that the right eye showed visual field measurements of 75 degrees temporal, 80 degrees down temporal, 50 degrees down, 50 degrees down nasally (normal), 60 degrees nasally (normal), 35 degrees up nasally, 27 degrees up, and 40 degrees up temporal.  When compared to the normal visual fields, this represented a loss of 83 degrees.  When the total loss is subtracted from the normal visual field of 500 degrees, this totaled 417 degrees, which, when divided by 8 equals 52 degrees of average concentric contraction in the right eye.

The left eye showed visual field measurements of 90 degrees temporal (normal), 80 degrees down temporal, 62 degrees down, 40 degrees down nasally, 50 degrees nasally, 50 degrees up nasally, 23 degrees up, and 34 degrees up temporally.  When compared to the normal visual fields, this represented a loss of 76 degrees.  When the total loss of 76 degrees is subtracted from the normal visual field of 500 degrees, this totaled 424 degrees, which, when divided by 8 equals 53 degrees of average concentric contraction in the left eye.

Based on the evidence, the preponderance of the evidence is against granting a rating higher than 20 percent prior to August 25, 2010.

The criteria for an increased evaluation based on decreased visual acuity have not been met prior to August 25, 2010.  On testing performed February 2006, the Veteran's worst corrected distance vision was 20/70 in the left eye with 20/30 in the right  When one eye has distance corrected visual acuity of 20/70, the other eye would need to be much worse than the actual findings of 20/30 noted above to warrant an evaluation in excess of 20 percent prior to August 25, 2010.  A 10 percent rating is warranted for vision of 20/70 in one eye and 20/40 in the other eye under regulations prior to December 10, 2008. 38 C.F.R. § 4.84a, DC 6079.  Consequently, the reported corrected visual acuity does not show sufficient visual loss to warrant a higher rating.

The Veteran's current evaluation is based on field of vision measurements because they resulted in a higher evaluation.  As outline above, in February 2007, Goldmann testing showed average contraction of 53 degrees in the left eye and 52 degrees in the right eye, which would only warrant a 20 percent evaluation, based on concentric contraction of the visual field to 60 degrees but not to 45 degrees.  The testing did not show concentric contraction to 45 degrees or less required for a 30 percent evaluation.  See 38 C.F.R. § 4.76a (2008).  Thus, the rating criteria for a 30 percent evaluation are not satisfied.  Therefore, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's diabetic retinopathy prior to August 25, 2010. 38 C.F.R. § 4.7.

IV. Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted. Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic codes used for evaluating eye disorders. The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of a still higher evaluation.  Moreover, the evidence does not establish that the disability necessitates frequent periods of hospitalization, and the VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings. The Veteran's complaints and demonstrated impairment attributable to his bilateral eye disorder are adequately contemplated by the rating currently assigned during the appeal period.  Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for diabetic retinopathy prior to August 25, 2010 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


